NUMBER 13-03-756-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

ROBYN CASTLE CHESNUTT,                                                    Appellant,

v.

THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 36th District Court of San Patricio County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion by Justice Yañez
 
          On October 14, 2003, a jury convicted appellant, Robyn Chesnutt, of driving while
intoxicated.  The trial court sentenced him to five years of imprisonment suspended, fined
him $2,500, and placed him on community supervision for seven years.  
          The record contains the trial court’s certification that this case is not a plea-bargain
case and the defendant has the right of appeal.  See Tex. R. App. P. 25.2(a)(2).
A.  Anders Brief
          Appellant’s attorney has filed a brief with this Court asserting there is no basis for
appeal.  See Anders v. California, 386 U.S. 738 (1967).  According to the brief, counsel
has reviewed the clerk’s record and reporter’s record and has concluded that appellant’s
appeal is frivolous and without merit.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable grounds for
advancing an appeal.  See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.
1991).  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),
counsel has carefully discussed why, under controlling authority, there are no errors in the
trial court’s judgment.  In the brief, appellant’s counsel states that he has informed
appellant of his right to review the appellate record and to file a pro se brief.  No such brief
has been filed.
          Upon receiving a “frivolous appeal” brief, the appellate courts must conduct “a full
examination of all the proceedings to decide whether the case is wholly frivolous.”  Penson
v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312, 313 (Tex.
App.–Corpus Christi 2004, no pet.).  We have carefully reviewed the appellate record and
counsel’s brief.  We find nothing in the record that might arguably support this appeal.  We
agree with appellant’s counsel that the appeal is wholly frivolous and without merit.
          The trial court’s judgment is affirmed.
B.  Motion to Withdraw
          An appellate court may grant counsel’s motion to withdraw filed in connection with
an Anders brief.  Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see
Stafford, 813 S.W.2d at 511 (noting that Anders brief should be filed with request from
withdrawal from case).  We note that counsel has not filed a motion to withdraw in this
case.  If counsel wishes to file a motion to withdraw, he must file the motion no later than
fifteen days from the date of this opinion.  
          We order counsel to advise appellant promptly of the disposition of this case and
the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997) (per curiam). 
 
                                                                                                                      
                                                               LINDA REYNA YAÑEZ
                                                                           Justice



Do not publish.  Tex. R. App. P. 47.2(b).

Memorandum opinion delivered and filed this the
19th day of August, 2004.